GIEGERICH, J.
As the time within which an execution might have been issued without leave commenced to run on the day on which *885the judgment was entered (Aultman & Taylor Co. v. Syme, 163 N. Y. 54, 57 N. E. 168, 79 Am. St. Rep. 565), the stay granted by the trial justice expired on the 23d, instead of' the 26th, day of November, 1907. The notice of appeal and undertaking were served upon the last-mentioned date, and under these circumstances the defendant (appellant) should pay the sheriff’s fees and keeper’s fees, to be taxed, as a condition to the granting of the motion to discharge the levy upon personal property, pursuant to sectioq 1311 of the Code of Civil Procedure.
Motion disposed of as indicated, with $10 costs to the plaintiff (respondent) to abide the event.